—Appeals by the defendant, as limited by his motion, from two sentences of the Supreme Court, Queens County (Rotker, J.), both imposed October 16, 1998, on the ground that the sentences are excessive.
Ordered that the sentences are affirmed.
As part of his plea agreements, the defendant was advised that if he was rearrested before the sentencing date the court would impose the maximum sentences. Additionally, the defendant knowingly, voluntarily, and intelligently executed a general waiver of his right to appeal. This waiver precludes appellate review of his claim that the enhanced sentences were excessive (see, People v Miles, 268 AD2d 489). Mangano, P. J., O’Brien, Thompson, Krausman and Feuerstein, JJ., concur.